I concur fully in the views expressed by Mr. Justice BOSWORTH, in his opinion delivered in the court below, and think that the judgment should be affirmed, for the reasons stated by him. It is only necessary to add, that this court, in the cases ofIngersoll v. Bostwick (22 N.Y., 425), and Johnson v.Carnley (6 Seld., 570), held that the taking of judgment absolutely for the value of the property in an action of claim and delivery of personal property, instead of taking such judgment upon the condition that delivery of the property cannot be had, is a mere irregularity, and not a ground of reversal of the judgment on appeal. It has also been decided, in England and in this State, that bail cannot, in an action against them, take advantage of any irregularity in the judgment, or the execution issued upon it. (Campbell v. Cumming, 2 Burr., 1187; Pet. on Bail, 366, and authorities cited; Gillespie v. White, 16 Johns., 117.)
The judgment should be affirmed.
Judgment reversed and new trial ordered. *Page 329